Per Curiam.
The plaintiff in error was indicted, tried and convicted of receiving a stolen Eord sedan automobile of the value of $500. He was convicted on the charge of larceny. The points argued are that there was no proof that the car was stolen, and that the court erred in refusing to direct a verdict in favor of the defendant at the close of the case.
Edward Knight, a police officer, who arrested the defendant, Bruno, among other things, testified: Q. “And the man that you arrested as Bruno, do you see him in court to-day ?” A. “Yes, this gentleman.” Q. “And what was he doing with the car?” A. “Behind the wheel, just starting it up to get agoing.” Q. “He was in the car?” A. “Yes,” The testimony was sufficient to justify the jury in finding the defendant guilty. Prank Goetz, the owner of the car, testified that on January 13th, 1926, he left the car on Fourth street and the Boulevard, West New York, when it disappeared.
The judgment of the Hudson County Quarter Sessions is affirmed.